Citation Nr: 0914121	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force 
from May 1964 to May 1989, to include combat duty in Vietnam.  
The Veteran died in April 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appellant filed a timely Notice of 
Disagreement (NOD) in October 2003 and, subsequently, in 
September 2004, the RO provided a Statement of the Case 
(SOC).  In September 2004, the veteran filed a timely 
substantive appeal to the Board.   

The claim had previously been before the Board, and a medical 
opinion was requested from the Veterans Health 
Administration.  The requested opinion and an addendum are of 
record.  In May 2008, the Board remanded this claim to the 
Appeals Management Center (AMC) to: ensure that all 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) were fully satisfied; 
and then to review evidence received by the RO or Board 
subsequent to the issuance of the Statement of the Case (SOC) 
and then to readjudicate the appellant's claim.  Having 
reviewed the record, the Board finds that the provisions of 
the Board's May 2008 remand have been complied with.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant did not request a hearing before the Board.  
 

FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for cervical nerve compression with weakness of 
the nondominant left arm; and tinnitus.  
2.  In a posthumous rating decision, service connection was 
granted for diabetes mellitus, type II, because of the 
Veteran's presumed exposure to herbicides while on active 
duty in Vietnam.

3.  The original certificate of death shows that the Veteran 
died in April 2002 at the age of 61; the cause of death was 
recorded as pancreatic cancer.  

4. The preponderance of the competent evidence is against a 
finding that any of the Veteran's service-connected disorders 
played a causative role in his death; specifically, the 
preponderance of the evidence is against a nexus between the 
veteran's diabetes mellitus and his fatal metastatic 
pancreatic cancer.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002& Supp. 2008).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  The VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied claim.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), the VA must perform a 
different analysis depending upon whether a Veteran was 
service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a Veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.

The Board finds that the June 2008 VCAA letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a) and Hupp, 
supra.  The appellant was informed about the information and 
evidence not of record that was necessary to substantiate her 
claim, to include informing her of the Veteran's service-
connected disabilities and an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition and based on a 
condition not yet service connected.  The appellant was 
informed of the information and evidence that the VA would 
seek to provide; and the information and evidence the 
claimant was expected to provide.  This notice also provided 
the information required by Dingess.  However, this notice 
was not issued to the appellant prior to the initial August 
2003 rating decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that a 
fully compliant VCAA notice was not provided before the 
initial unfavorable RO decision, the Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by the VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Court, the burden shifts to the VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Court holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction. (Emphasis added.)  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims, but such error is rebutted by the 
record.  Subsequent to the issuance of this notice, the RO 
re-adjudicated the appellant's claims, as demonstrated by the 
February 2009 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).

The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541- 42 (2006) (Mayfield III); see also Prickett, 
supra (holding that a statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the appellant does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that the VA acquired the Veteran's 
service medical records to assist the appellant with this 
claim.  There is no indication of any additional relevant 
evidence that has not been obtained.  A medical opinion was 
obtained, which addresses the appellant's assertion that the 
Veteran's diabetes caused or materially contributed to his 
death.  This evidence along with the remaining medical and 
lay evidence of record is sufficient to resolve this appeal; 
there is no further duty to obtain a medical opinion. 

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  The appellant contends that a 
disorder related to the Veteran's service, specifically 
diabetes mellitus, contributed to his death.  At the time of 
his death, the Veteran was service connected for left arm 
weakness with cervical nerve compression (minor); and 
tinnitus.  In the August 2003 rating decision, which denied 
the claim for service connection for the Veteran's death, the 
RO also determined that service connection for the Veteran's 
diabetes mellitus, Type II, was warranted as a result of the 
Veteran's presumed exposure to herbicides while on active 
duty in Vietnam.

Service treatment records do not contain any notation 
regarding diagnosis or treatment for diabetes mellitus or 
pancreatic cancer.  

An October 2001 VA treatment record included a diagnosis of 
diabetes mellitus.

In an April 2002 VA treatment record, the examiner noted that 
the Veteran had a newly discovered metastatic disorder.  The 
impression was that it was most likely pancreatic cancer with 
metastasis to the liver and the pericardiac lymph node and 
left adrenal.  

In an April 2002 private treatment record, the examiner noted 
that the Veteran had advanced pancreatic cancer with 
metastasis to the liver and spleen.  

The Veteran's death certificate reveals that the Veteran 
passed away in April 2002.  The immediate cause of death was 
recorded as pancreatic cancer.

In an October 2003 letter, the appellant indicated her belief 
that the Veteran's pancreatic cancer was secondary to his 
service-connected diabetes mellitus.  She reported that the 
medical community had established a direct link between the 
disorders.  Included with her letter, the appellant provided 
information from several publications.  For example, in a 
passage from the 34th Chapter of The Merck Manual, 17th 
Edition, the book's author stated that there was "an 
increased incidence of pancreatic cancer in patients with 
long-standing diabetes mellitus, especially women."  In a 
printout from the National Cancer Institute's website, the 
site's author stated that that "pancreatic cancer occurs 
more often in people who have diabetes than in people who do 
not." In an additional printout from the National Center for 
Biotechnology Information's website, the site's author wrote 
that "smoking and diabetes [we]re the only established risk 
factors for pancreatic cancer."  

In a June 2007 VA medical oncology opinion, the VA examiner, 
Dr. S (initial used to protect privacy), an oncologist, 
stated that "medical science recognizes that there is a 
relationship between diabetes mellitus and the risk for 
developing pancreatic cancer."  However, the "exact 
mechanism for this relationship [wa]s not understood" and 
the available medical-scientific evidence relating the two 
disorders did "not state unequivocally that an individual 
who developed diabetes mellitus will also develop pancreatic 
cancer, and vice versa." (emphasis in original).  The 
examiner noted that the mechanism underlying the increased 
risk of developing pancreatic cancer in an individual with 
long-standing diabetes mellitus was unknown.  In the 
Veteran's case, the diagnosis of diabetes mellitus preceding 
the diagnosis of pancreatic cancer appeared to indicate the 
cancer's presence, but was not conclusive evidence that the 
diabetes caused the cancer.  The examiner noted that there 
was insufficient evidence to relate the development of 
pancreatic cancer to exposure to Agent Orange.  

In his summary, the VA oncologist noted that sufficient 
medical and scientific evidence published in peer-reviewed 
medical literature indicated an increased risk of developing 
pancreatic cancer in an individual with long-standing 
diabetes mellitus.  The development of diabetes mellitus, 
followed by the diagnosis of pancreatic cancer, was a 
clinical presentation sufficiently documented in the peer-
reviewed medical literature.  However, the examiner stated 
that no current medical-scientific data indicated that 
diabetes mellitus caused pancreatic cancer; however, evidence 
did suggest that long-standing diabetes mellitus increased 
the risk of developing pancreatic cancer.  The examiner 
stated that there was insufficient evidence in the Veteran's 
case to conclude that his diabetes mellitus caused pancreatic 
cancer.  The examiner concluded by listing the medical 
references used in the authoring of his opinion. 

In a November 2008 addendum to the June 2007 VA medical 
opinion, the VA oncologist stated that the Veteran's 
pancreatic cancer was not aggravated by his diabetes 
mellitus.  He noted that no data applicable to this case 
directly indicated that aggravation would occur.  

In April 2008, the appellant submitted more materials to be 
reviewed as evidence.  For example, in a printout from the 
Sol Goldman Pancreatic Cancer Research Center's website, the 
site author stated that diabetes appeared to be a symptom of 
pancreatic cancer and individuals with long-standing adult-
onset diabetes may increase their risk of developing cancer.  
In an article authored by Kimberly Wise of the American 
Gastroenterological Association, Ms. Wise stated that the 
risk of pancreatic cancer was higher in newly diagnosed 
diabetes patients age 50 and older.  Also, in an article from 
the website mayoclinic.com, the site's author stated that 
diabetes may increase the risk of pancreatic cancer; and 
insulin resistance or high insulin levels may also be risk 
factors for pancreatic cancer.  

b.  Law and Regulations.  38 C.F.R. § 3.312 sets forth the 
provisions governing benefits relating to a Veteran's cause 
of death.  38 C.F.R. § 3.312.  Specifically, it states that 
"[t]he death of a Veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); accord 
Timberlake v. Gober, 14 Vet. App. 122, 127 (2000).  A 
service-connected disability "will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b); accord Timberlake, 
supra.  In contrast, a contributory cause of death is a 
service-connected disability that is shown to have 
"contributed substantially or materially [to death]; that is 
combined to cause death; that is aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1); accord 
Timberlake, supra.  Thus, "[i]t is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection," and a 
contributory cause of death is not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  Determining the Veteran's 
cause of death requires the "exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports." 38 C.F.R. § 3.312(a).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, certain chronic diseases, including malignant 
tumors (cancer), may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  An appellant 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that preponderance of evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Specifically, the evidence does not 
establish that a service-connected disability was either the 
principal or a contributory cause of death.

The initial death certificate indicated that the Veteran died 
of pancreatic cancer.  The Veteran was service-connected for 
cervical nerve compression with weakness of the nondominant 
left arm; tinnitus; and diabetes mellitus.  The Veteran's 
service treatment records and death certificate were negative 
for any indication that any service-connected disorder was an 
underlying or contributing cause of or condition leading to 
the Veteran's death.  

The appellant contends that the Veteran's pancreatic cancer 
was secondary to his service-connected diabetes mellitus.  
However, in the June 2007 VA medical oncology opinion and 
November 2008 addendum, which were based upon a review of the 
relevant medical evidence in the claims file and cited peer-
reviewed medical articles, Dr. S, an oncologist, concluded 
that the evidence did not indicate that the Veteran's 
diabetes mellitus either caused or aggravated the Veteran's 
pancreatic cancer.  Considering Dr. S' area of expertise, the 
noted review of the veterans' records, the thoroughness of 
his discussion of the evidence, and the persuasiveness of his 
opinion as to the veteran's condition, the Board finds the VA 
medical oncology opinion and addendum to have great probative 
value in this matter.  See Prejean v. West, 13 Vet. App. 444, 
448 (2000) (indicating that the Board may determine the 
probative value of medical opinions based on their detail, 
the persuasiveness of their opinions, and the physicians' 
access to the veteran's medical records).  While the medical 
articles submitted by the appellant discuss the relationship 
between diabetes mellitus and pancreatic cancer generally, 
they do not specifically pertain to the Veteran and his 
particular circumstances.  Hence, this medical literature is 
of minimal probative value (see, e.g., Sacks v. West, 11 Vet. 
App. 314 (1998)) and it is far outweighed by the June 2007 VA 
medical oncology opinion and addendum.  

The Board also notes that the evidence submitted by the 
appellant does not contradict Dr. S' opinion.  Although many 
of the articles indicate that having diabetes mellitus 
increases the risk of developing pancreatic cancer, the Board 
notes that Dr. S noted this increased risk in his opinion.  
Also, in keeping with Dr. S' opinion, the articles do not 
contain any statement indicating that diabetes either caused 
or aggravates pancreatic cancer, such as that experienced by 
the Veteran.  As such, the Board finds no contradiction 
between Dr. S opinion and the evidence submitted by the 
appellant.  In addition, as noted above, diabetes was not 
noted in the death certificate, nor is there any indication 
in the Veteran's medical records that diabetes contributed to 
the Veteran's death.  

In summation, the Board finds that the original certificate 
of death shows that the Veteran died in April 2002 at the age 
of 61; and the cause of death was recorded as pancreatic 
cancer.  There is no medical evidence or competent opinion 
linking pancreatic cancer, which is not apparent until many 
years post-service, to any incident of service.  The 
preponderance of the medical evidence weighs against any 
finding of a causative link between the Veteran's service-
connected disorders, including diabetes, and his death.  The 
only competent opinion that addressed the contended causal 
relationship between diabetes and pancreatic cancer, when 
considered in its entirety, weighs against the claim.  In 
view of the foregoing the Board finds that a service-
connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the Veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. 49, 56 (1990).  

ORDER

Service connection for the cause of the Veteran's death is 
denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


